Case: 4:18-mj-06298-PLC Doc. #: 11-2
                                13 Filed:
                                     *SEALED*
                                          03/13/20Filed:
                                                     Page:
                                                         03/13/20
                                                            1 of 26 Page:
                                                                    PageID1 #:
                                                                            of 69
                                                                               17
                                PageID #: 42
Case: 4:18-mj-06298-PLC Doc. #: 11-2
                                13 Filed:
                                     *SEALED*
                                          03/13/20Filed:
                                                     Page:
                                                         03/13/20
                                                            2 of 26 Page:
                                                                    PageID2 #:
                                                                            of 70
                                                                               17
                                PageID #: 43
Case: 4:18-mj-06298-PLC Doc. #: 11-2
                                13 Filed:
                                     *SEALED*
                                          03/13/20Filed:
                                                     Page:
                                                         03/13/20
                                                            3 of 26 Page:
                                                                    PageID3 #:
                                                                            of 71
                                                                               17
                                PageID #: 44
Case:
 Case:4:18-mj-06298-PLC
       4:18-mj-06298-PLC Doc.
                          Doc.#:#:11-2
                                  13
                                   1 Filed:
                                       *SEALED*
                                            09/25/18
                                            03/13/20Filed:
                                                       Page:
                                                           03/13/20
                                                              4 of 17
                                                                   26 Page:
                                                                      PageID4 #:
                                                                              of 4
                                                                                 72
                                                                                 17
                                  PageID #: 45
Case:
 Case:4:18-mj-06298-PLC
       4:18-mj-06298-PLC Doc.
                          Doc.#:#:11-2
                                  13
                                   1 Filed:
                                       *SEALED*
                                            09/25/18
                                            03/13/20Filed:
                                                       Page:
                                                           03/13/20
                                                              5 of 17
                                                                   26 Page:
                                                                      PageID5 #:
                                                                              of 5
                                                                                 73
                                                                                 17
                                  PageID #: 46
Case:
 Case:4:18-mj-06298-PLC
       4:18-mj-06298-PLC Doc.
                          Doc.#:#:11-2
                                  13
                                   1 Filed:
                                       *SEALED*
                                            09/25/18
                                            03/13/20Filed:
                                                       Page:
                                                           03/13/20
                                                              6 of 17
                                                                   26 Page:
                                                                      PageID6 #:
                                                                              of 6
                                                                                 74
                                                                                 17
                                  PageID #: 47
Case:
 Case:4:18-mj-06298-PLC
       4:18-mj-06298-PLC Doc.
                          Doc.#:#:11-2
                                  13
                                   1 Filed:
                                       *SEALED*
                                            09/25/18
                                            03/13/20Filed:
                                                       Page:
                                                           03/13/20
                                                              7 of 17
                                                                   26 Page:
                                                                      PageID7 #:
                                                                              of 7
                                                                                 75
                                                                                 17
                                  PageID #: 48
Case:
 Case:4:18-mj-06298-PLC
       4:18-mj-06298-PLC Doc.
                          Doc.#:#:11-2
                                  13
                                   1 Filed:
                                       *SEALED*
                                            09/25/18
                                            03/13/20Filed:
                                                       Page:
                                                           03/13/20
                                                              8 of 17
                                                                   26 Page:
                                                                      PageID8 #:
                                                                              of 8
                                                                                 76
                                                                                 17
                                  PageID #: 49
Case:
 Case:4:18-mj-06298-PLC
       4:18-mj-06298-PLC Doc.
                          Doc.#:#:11-2
                                  13
                                   1 Filed:
                                       *SEALED*
                                            09/25/18
                                            03/13/20Filed:
                                                       Page:
                                                           03/13/20
                                                              9 of 17
                                                                   26 Page:
                                                                      PageID9 #:
                                                                              of 9
                                                                                 77
                                                                                 17
                                  PageID #: 50
Case:
Case:4:18-mj-06298-PLC
      4:18-mj-06298-PLC Doc.
                        Doc.#:
                             #: 11-2
                                13
                                 1 Filed:
                                    Filed:
                                     *SEALED*
                                          09/25/18
                                           03/13/20Filed:
                                                      Page:
                                                      Page:
                                                          03/13/20
                                                            10
                                                             10of
                                                                of17
                                                                   26Page:
                                                                      PageID
                                                                      PageID
                                                                           10#:
                                                                             #:
                                                                              of10
                                                                                78
                                                                                 17
                                PageID #: 51
Case: 4:18-mj-06298-PLC Doc. #: 11-2
                                13 Filed:
                                     *SEALED*
                                          03/13/20Filed:
                                                     Page:
                                                         03/13/20
                                                            11 of 26Page:
                                                                     PageID
                                                                          11 #:
                                                                             of 79
                                                                                17
                                PageID #: 52
Case:
Case:4:18-mj-06298-PLC
      4:18-mj-06298-PLC Doc.
                        Doc.#:
                             #: 11-2
                                13
                                 1 Filed:
                                    Filed:
                                     *SEALED*
                                          09/25/18
                                           03/13/20Filed:
                                                      Page:
                                                      Page:
                                                          03/13/20
                                                            12
                                                             12of
                                                                of17
                                                                   26Page:
                                                                      PageID
                                                                      PageID
                                                                           12#:
                                                                             #:
                                                                              of12
                                                                                80
                                                                                 17
                                PageID #: 53
Case: 4:18-mj-06298-PLC Doc. #: 11-2
                                13 Filed:
                                     *SEALED*
                                          03/13/20Filed:
                                                     Page:
                                                         03/13/20
                                                            13 of 26Page:
                                                                     PageID
                                                                          13 #:
                                                                             of 81
                                                                                17
                                PageID #: 54
Case: 4:18-mj-06298-PLC Doc. #: 11-2
                                13 Filed:
                                     *SEALED*
                                          03/13/20Filed:
                                                     Page:
                                                         03/13/20
                                                            14 of 26Page:
                                                                     PageID
                                                                          14 #:
                                                                             of 82
                                                                                17
                                PageID #: 55
Case: 4:18-mj-06298-PLC Doc. #: 11-2
                                13 Filed:
                                     *SEALED*
                                          03/13/20Filed:
                                                     Page:
                                                         03/13/20
                                                            15 of 26Page:
                                                                     PageID
                                                                          15 #:
                                                                             of 83
                                                                                17
                                PageID #: 56
Case: 4:18-mj-06298-PLC Doc. #: 11-2
                                13 Filed:
                                     *SEALED*
                                          03/13/20Filed:
                                                     Page:
                                                         03/13/20
                                                            16 of 26Page:
                                                                     PageID
                                                                          16 #:
                                                                             of 84
                                                                                17
                                PageID #: 57
Case:
Case:4:18-mj-06298-PLC
      4:18-mj-06298-PLC Doc.
                        Doc.#:
                             #: 11-2
                                13
                                 1 Filed:
                                    Filed:
                                     *SEALED*
                                          09/25/18
                                           03/13/20Filed:
                                                      Page:
                                                      Page:
                                                          03/13/20
                                                            17
                                                             17of
                                                                of17
                                                                   26Page:
                                                                      PageID
                                                                      PageID
                                                                           17#:
                                                                             #:
                                                                              of17
                                                                                85
                                                                                 17
                                PageID #: 58
Case:
  Case:
      4:18-mj-06298-PLC
         4:18-mj-06298-PLCDoc.
                            Doc.
                               #: #:
                                  11-3
                                     13*SEALED*
                                         Filed: 03/13/20
                                                    Filed: Page:
                                                           03/13/20
                                                                 18 ofPage:
                                                                       26 PageID
                                                                            1 of 3 #:
                                                                                   PageID
                                                                                      86
                                         #: 59
Case:
  Case:
      4:18-mj-06298-PLC
         4:18-mj-06298-PLCDoc.
                            Doc.
                               #: #:
                                  11-3
                                     13*SEALED*
                                         Filed: 03/13/20
                                                    Filed: Page:
                                                           03/13/20
                                                                 19 ofPage:
                                                                       26 PageID
                                                                            2 of 3 #:
                                                                                   PageID
                                                                                      87
                                         #: 60
Case:
  Case:
    Case:
      4:18-mj-06298-PLC
         4:18-mj-06298-PLC
           4:18-mj-06298-PLC
                          Doc.
                            Doc.
                               Doc.
                               #: #:
                                  11-3
                                     #:132*SEALED*
                                            Filed:
                                            Filed:03/13/20
                                                   09/25/18
                                                       Filed: Page:
                                                              03/13/20
                                                              Page:20
                                                                    3 of
                                                                       ofPage:
                                                                         326
                                                                           PageID
                                                                             PageID
                                                                               3 of #:
                                                                                    3 #:
                                                                                       PageID
                                                                                       2088
                                            #: 61
Case:
  Case:
      4:18-mj-06298-PLC
         4:18-mj-06298-PLCDoc.
                            Doc.
                               #: #:
                                  11-4
                                     13*SEALED*
                                         Filed: 03/13/20
                                                    Filed: Page:
                                                           03/13/20
                                                                 21 ofPage:
                                                                       26 PageID
                                                                            1 of 6 #:
                                                                                   PageID
                                                                                      89
                                         #: 62
Case:
  Case:
      4:18-mj-06298-PLC
         4:18-mj-06298-PLCDoc.
                            Doc.
                               #: #:
                                  11-4
                                     13*SEALED*
                                         Filed: 03/13/20
                                                    Filed: Page:
                                                           03/13/20
                                                                 22 ofPage:
                                                                       26 PageID
                                                                            2 of 6 #:
                                                                                   PageID
                                                                                      90
                                         #: 63
Case:
  Case:
      4:18-mj-06298-PLC
         4:18-mj-06298-PLCDoc.
                            Doc.
                               #: #:
                                  11-4
                                     13*SEALED*
                                         Filed: 03/13/20
                                                    Filed: Page:
                                                           03/13/20
                                                                 23 ofPage:
                                                                       26 PageID
                                                                            3 of 6 #:
                                                                                   PageID
                                                                                      91
                                         #: 64
Case:
  Case:
    Case:
      4:18-mj-06298-PLC
         4:18-mj-06298-PLC
           4:18-mj-06298-PLC
                          Doc.
                            Doc.
                               Doc.
                               #: #:
                                  11-4
                                     #:135*SEALED*
                                            Filed:
                                            Filed:03/13/20
                                                   09/28/18
                                                       Filed: Page:
                                                              03/13/20
                                                              Page:24
                                                                    4 of
                                                                       ofPage:
                                                                         626
                                                                           PageID
                                                                             PageID
                                                                               4 of #:
                                                                                    6 #:
                                                                                       PageID
                                                                                       2792
                                            #: 65
Case:
  Case:
      4:18-mj-06298-PLC
         4:18-mj-06298-PLCDoc.
                            Doc.
                               #: #:
                                  11-4
                                     13*SEALED*
                                         Filed: 03/13/20
                                                    Filed: Page:
                                                           03/13/20
                                                                 25 ofPage:
                                                                       26 PageID
                                                                            5 of 6 #:
                                                                                   PageID
                                                                                      93
                                         #: 66
Case:
  Case:
      4:18-mj-06298-PLC
         4:18-mj-06298-PLCDoc.
                            Doc.
                               #: #:
                                  11-4
                                     13*SEALED*
                                         Filed: 03/13/20
                                                    Filed: Page:
                                                           03/13/20
                                                                 26 ofPage:
                                                                       26 PageID
                                                                            6 of 6 #:
                                                                                   PageID
                                                                                      94
                                         #: 67
